DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-12, 14-20, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 5-10 are allowed because the closest prior art of record fails to disclose a structure, comprising a metal layer comprising a first layer of nickel adhered directly to a surface of the portion of the niobium titanium substrate, and a second layer of copper adhered to the first layer of nickel in combination with the rest of the limitations of the base claim.  Claims 11-12, 14-15, and 22 are allowed because the closest prior art of record fails to disclose a cable assembly, comprising a metal layer comprising a first layer of nickel adhered directly to a surface of the first portion of the niobium titanium wire, and a second layer of copper adhered to the first layer of nickel in combination with the rest of the limitations of the base claim.  Claims 18-20 and 23-24 are allowed because the closest prior art of record fails to disclose a method comprising electroplating a first layer comprising nickel to a portion of the surface of the niobium titanium substrate; and electroplating a second layer comprising copper to the first layer in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA F COX/Primary Examiner, Art Unit 2849